This is an appeal from a judgment of conviction of the defendant upon a charge of assault with intent to commit murder and from an order denying his motion for a new trial.
The appellant having presented no request for the transcription of the evidence taken in the trial court, and no such transcription having been made or filed in this court, the case comes before us upon the judgment-roll alone.
The appellant relies upon certain alleged errors of the trial court in refusing to give certain requested instructions. As to some of these, an inspection of the entire body of instructions given by the court discloses that the substance of these *Page 297 
rejected instructions is embodied in other instructions which the court gave, and in which the substantial rights of the defendant are as fully preserved as they would have been if his requested instructions had been given. As to certain other of the defendant's requested instructions, they embody references to the evidence, and that not having been presented upon this appeal we are unable to say whether there was any such evidence as would have entitled the defendant to have the instructions given.
We find no error in this case upon the face of the record.
The judgment and order are affirmed.